Citation Nr: 1735758	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 








INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to March 1969.  He received many awards including the Combat Infantryman Badge and the Parachutist Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's lumbar spine osteoarthritis is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for direct service connection for lumbar spine osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his lumbar spine disability is related to his active duty military service, specifically to parachute jumps undertaken while in combat. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).
First, the Veteran has a current lumbar spine disability, osteoarthritis.  See April 2012 VA Examination.  Second, while there is no record of an in-service injury, the Veteran's personnel records indicate that he received the Combat Infantryman Badge, acknowledging his combat service.  He also received a Parachutist Badge which is corroborative of his assertions that he performed several parachute jumps and experienced pain while in service following these jumps.  See DD Form 214 and Veteran's Statements.  Therefore, his statement that his lumbar spine disability was incurred in service will be accepted as sufficient proof of an in-service injury as it is consistent with the circumstances, conditions, and hardships of combat service. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine disability is related to service.  

In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter" the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, 2012 VA outpatient treatment records indicated that the Veteran's lumbar spine disability was more likely than not related to the 80 plus paratroop jumps during his active military service.  This opinion taken in tandem with the Veteran's credible statements that his lower back disability began during combat service in Vietnam and continued thereafter is highly probative.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for lumbar spine osteoarthritis is warranted.  


ORDER

Entitlement to service connection for lumbar spine osteoarthritis is granted. 


____________________________________________
Bradley W. Hennings 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


